Title: From Alexander Hamilton to Timothy Taylor, 24 June 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York June 24th. 1799
          
          I am advised by the Secy. of War that Mr. Williams Storekeeper at Springfield has been directed to furnish to the Quarter Master of your regiment 680 stands of arms and as many Gun Worms. If they have not been received you will take the proper measures to obtain them.
          He likewise informs me that Col: Jeremiah Wadsworth at Hartford has been requested to provide for your Regiment, to be likewise delivered to your Quarter Master 680 Cartouch Boxes. You will attend to this also—
          With great Consideration &c
          
            P.S. Mr. Williams probably waits your order—he is to have them upon your order transmitted to your regimental rendezvous—
          
          Col: Taylor
        